NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT


RICHARD LEE ESTES,                      )
                                        )
             Appellant,                 )
                                        )
v.                                      )      Case No. 2D16-2283
                                        )
KIMBERLY JO ESTES,                      )
                                        )
             Appellee.                  )
                                        )

Opinion filed February 7, 2018.

Appeal from the Circuit Court for Lee
County; John S. Carlin, Judge.

Richard Lee Estes, pro se.

Kimberly Jo Estes, pro se.




PER CURIAM.


             Affirmed.



NORTHCUTT, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.